Case 9:20-cv-81710-AMC Document 32 Entered on FLSD Docket 06/21/2021 Page 1 of 1

                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA
                                   WEST PALM BEACH DIVISION

                                  CASE NO. 20-81710-CIV-CANNON

  JASON CANO,
  individually and on behalf of all
  others similarly situated,

           Plaintiff,
  v.

  AMERICAN FINANCIAL SECURITY
  LIFE INSURANCE COMPANY,
  a Missouri Corporation,

        Defendant.
  __________________________________/

                         ORDER ADMINISTRATIVELY CLOSING CASE

           THIS CAUSE is before the Court upon the parties’ Joint Notice of Settlement

  [ECF No. 31], filed on June 17, 2021. The Court having carefully reviewed the file, and being

  otherwise fully advised, it is hereby

           ORDERED AND ADJUDGED as follows:

        1. The above-styled action is administratively CLOSED without prejudice to the parties to

           file a Stipulation for Dismissal within sixty (60) days of the date of this Order.

        2. If the parties fail to complete the expected settlement, either party may request the Court

           to reopen the case.

        3. The Clerk shall CLOSE this case for administrative purposes only. Any scheduled

           hearings are CANCELED, any pending motions are DENIED AS MOOT, and all

           deadlines are TERMINATED.

           DONE AND ORDERED in Fort Pierce, Florida this 21st day of June 2021.



                                                             _________________________________
                                                             AILEEN M. CANNON
                                                             UNITED STATES DISTRICT JUDGE
  cc:      counsel of record
